         Case 1:18-cv-00681-RJL Document 180-4 Filed 04/15/20 Page 1 of 2



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH,                                                  Case No. 1:18-cv-00681 (RJL)
                                                             Honorable Richard J. Leon
                  Plaintiff,

        v.


EDWARD BUTOWSKY,
MATTHEW COUCH,
AMERICA FIRST MEDIA,

                  Defendants.


                               DECLARATION OF MATTHEW COUCH


        I, Matthew Couch, a Defendant in the above-captioned matter, declare under penalty of

perjury that the following is true and correct:

        1.        I am a member of a group called America First Media. There are approximately

12 members of the group. I do not know the addresses or identities of a number of the members

of the group. There are no criteria for membership in America First Media; it is not a

corporation, partnership, association, or club. It is simply a name used by a group of men who

share a common interest in stories the mainstream media does not pursue or pursues with a

political bias.

        2.        I am also the founder and sole shareholder of an empty shell company, America

First Media Group, Inc ( AFMG ). AFMG a i c                a ed i h he idea f    i gi a a          -

profit organization for fundraising purposes. However, it never obtained or sought 501(c)(3)

status. It has never been used and has never raised any funds. It has no bank account, assets or

liabilities. It does not have a taxpayer EIN. It has no officers. AFMG was founded with two



                                                  1
        Case 1:18-cv-00681-RJL Document 180-4 Filed 04/15/20 Page 2 of 2



additional directors known to Plaintiff. These two individuals are not officers of the company,

and have no operational, financial or managerial role whatsoever. They have never taken any

action on behalf of AFMG because AFMG has never taken any action.

Dated: April 15, 2020
       Rogers, Arkansas



                                                            Matthew Couch
                                                            _______________________
                                                            MATTHEW COUCH




                                                2
